DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said attachment" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said gripping attachment device--.
Claims 1 recites the limitation "the container wall" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –a cylindrical wall of a container--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosier (US 2012/0085772) which in figure 12 discloses the invention as claimed:
In re claim 1: A gripping attachment device 201 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment comprising: a sleeve portion 201 having a sleeve wall (cylindrical wall of 201) defining an internal, cylindrical surface 203 configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a leverage component 211/213 connected to said sleeve portion 201 to facilitate gripping said sleeve portion 201 (see paragraph [0029] and figure 12).    
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
In re claim 2: said leverage component comprises the sleeve wall having a tacky outer surface (rubber textured surface) (see paragraph [0029]).    

In re claim 4: the surface features comprise vertical ribs 213 (see figure 12).  
In re claim 5: the surface features comprise horizontal 20ribs 213 (see figure 12).    
In re claim 6: the surface features comprise a textured surface (see paragraph [0029]).  


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feeley et al. (US 2010/0224585) which in figures 3A and 3B discloses the invention as claimed:
In re claim 1: A gripping attachment device 300 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment 300 comprising: a sleeve portion 302 having a sleeve wall (wall of 302) defining an internal, cylindrical surface 320 configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a leverage component 303C/310 connected to said sleeve portion 302 to facilitate gripping said sleeve portion 302 (see figures 3A and 3B).  
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.

In re claim 8: the knob (knob portion 303C) extends longitudinally out from the container (see figure 3A).    


Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huskins (US 3,995,445) which in figures 1 and 2 discloses the invention as claimed:
In re claim 1: A gripping attachment device 10 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment 10 comprising: a sleeve portion 12 having a sleeve wall 14/16 defining an internal, cylindrical surface 14 configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a leverage component 38 connected to said sleeve portion 12 to facilitate gripping said sleeve portion 12 (see figures 1 and 2).  
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
In re claim 9: the sleeve wall 14/16 comprises a cylindrical outer surface 16 and said leverage component 38 comprises a handle 38 extending outwardly 30from the cylindrical outer surface (see figures 1 and 2).  

In re claim 11: the first portion (top portion of 38) is located adjacent the open end of the container and the second portion (longitudinal portion of 38) terminates at a point spaced from 5the open end of the container (see figures 1 and 2).   
In re claim 12: the first portion (top portion of 38) is located adjacent the open end of the container and the second portion (longitudinal portion of 38) terminates at a point joined with the cylindrical wall of the container (see figures 1 and 2).  .  


Claim(s) 1 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnabend (US 6,571,976) which in figures 1, 2, 7 and 9 discloses the invention as claimed:
In re claim 1: A gripping attachment device 1 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment 1 comprising: a sleeve portion 2 having a sleeve wall (wall of 2) defining an internal, cylindrical surface (inner surface of 2) configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a 
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
In re claim 13: said sleeve portion 2 includes a bottom wall 4 10at least partially covering the base wall when received upon a container (see figures 7 and 9).  
In re claim 14: the bottom wall 4 includes a central opening 7 enabling contact of the base wall of the container through the opening 7 (see figures 7 and 9).   
In re claim 15: the bottom wall 4 of said sleeve portion 2 includes a groove (grooved formed to create the suction effect) (see figures 1, 2, 7 and 9).   
In re claim 16: 15In said sleeve portion 2 includes a radially- enlarged base 3 for resting the gripping attachment on a supporting surface (see figures 7 and 9).   
In re claim 17: sleeve portion 2 has a diameter similar in diameter to the outer surface of the medication container if included, and the radially-enlarged base 3 extends more distant from the outer surface of the medication container if included (see figures 7 and 9).   
20In re claim 18:In re claim 18: the radially-enlarged base 3 includes a bottom surface (inside surface of 3) configured to resist rotation relative to the supporting surface (see figures 1, 2, 7 and 9).   
In re claim 19: the bottom surface (inside surface of 3) of the base includes a high-friction material (see figures 1, 2, 7 and 9).   

.   


Claim(s) 1 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Key (US 5,809,67) which in figure 3 discloses the invention as claimed:
In re claim 1: A gripping attachment device 300 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment 300 comprising: a sleeve portion 116 having a sleeve wall (wall of 116) defining an internal, cylindrical surface (internal surface of 116) configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a leverage component 120 connected to said sleeve portion 116 to facilitate gripping said sleeve portion 120 (see figure 3).  
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
In re claim 27: said sleeve portion 116 includes a viewing portion 112 configured to permit viewing of a portion of the container (see figure 3).  
In re claim 28: the viewing portion 112 is a transparent 10material forming a part of said sleeve portion 116 (see col.3, ll.52-57).  

Claim(s) 1, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2015/0359366) which in figure 6 discloses the invention as claimed:
to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment 20 comprising: a sleeve portion 24 having a sleeve wall (wall of 24) defining an internal, cylindrical surface (inner surface of 24) configured to removably attach to the container wall to inhibit relative movement 10therebetween; and a leverage component 58 connected to said sleeve portion 24 to facilitate gripping said sleeve portion 24 (see figure 6).  
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes. 
In re claim 27: said sleeve portion 24 includes a viewing portion 54 configured to permit viewing of a portion of the container (see figure 6).  
In re claim 29: the viewing portion 54 is an opening in said sleeve portion 24 (see figure 6).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanguinetti (US D479,329) which in figure 1 discloses the claimed invention:
In re claim 1: A gripping attachment device (holder device as shown in figure 1) to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said attachment comprising: a sleeve portion (medicine receiving portion) having a sleeve wall (square wall) defining an internal, surface configured to removably attach to the container wall (depending on the size of the container) to inhibit relative movement 10therebetween; and a leverage component (syringe rack portion) connected to said sleeve portion to facilitate gripping said sleeve portion (see figure 1).  
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
Sanguinetti discloses the claimed invention as discussed above with the exception of the following claimed limitation:
an internal cylindrical surface
To modify the tubular square internal surface of Sanguinetti with a cylindrical internal surface as claimed would entail a mere change in shape of the receiving cavity and yield only predictable results, this would allow for a more snug fit for cylindrical bottles as shown in figure 1.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond 
In re claim 21: a cavity for containing a syringe (see figure 1).  
In re claim 22: said sleeve portion (medicine receiving portion) includes a radially- enlarged base (base portion that extend from a central point within the medicine receiving sleeve radially outward toward the base of the syringe rack portion) which comprises a surface structure for containing a syringe (see figure 1).    
30In re claim 23:In re claim 23: the surface structure comprises a notch (syringe holding notches) configured to receive a syringe (see figure 1).  
In re claim 24: the surface structure comprises a cavity (syringe holding cavities) configured to receive a syringe (see figure 1).  
In re claim 25: surface structures which correlate with the dosing regimen of the medication (see figure 1).  
5In re claim 26: In re claim 26: seven surface structures are provided and each surface structure is marked to represent a day of the week (see figure 1).   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for additional prior art that teaches and suggest the claimed and disclosed features of the Invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735